On March 24, 1924, appellant petitioned the Clark Circuit Court for a writ of habeas corpus whereby he sought his release from the custody of appellee Baird, sheriff of Clark county. The sheriff's motion to quash the writ was by the court overruled, whereupon the sheriff filed a return to which the petitioner lodged exceptions. Thereupon, the trial court of its own motion set aside its former ruling overruling the separate motion of appellee Baird to quash the writ and, over appellant's objections and exceptions, sustained the motion and quashed the writ and entered judgment remanding appellant to the custody of the sheriff.
The facts material in this case, as they appear from appellant's petition and the return thereto by Baird as sheriff, are as follows: On January 11, 1923, appellant, for plea to an affidavit in the city court of Jeffersonville, Indiana, charging him with unlawfully manufacturing intoxicating liquor, answered that he was guilty. Thereupon, the court fined him $100 and costs and committed him to the Indiana State Farm for a period of six months, and, as a part of the judgment, the sentence of imprisonment was suspended "during the good conduct of the defendant and his further refraining from the violation of the laws pertaining to intoxicating liquors." The fine and costs were fully paid. On June 9, 1923, appellant, in the same city court, was again charged by affidavit with a violation of the liquor laws, and, upon a trial in that court, he was found guilty, but on appeal to the circuit court, *Page 338 
he was acquitted. On March 22, 1924, James L. Bottorff, prosecuting attorney for Clark county, made and filed an affidavit with the city court of Jeffersonville stating that appellant had been convicted in that court on an affidavit filed June 9, 1923, and that the order suspending the sentence of imprisonment on the Indiana State Farm entered January 11, 1923, should be revoked and set aside, the appellant ordered into custody and the prison sentence invoked. For some reason, known only to the affiant, there was a failure to state the whole truth as to the final result of the prosecution begun June 9, 1923. However, upon the filing of this affidavit, the court issued an order of arrest and appellant was taken into custody by a police officer and turned over to the sheriff who placed him in jail, and has continuously kept him there.
Appellant, on January 11, 1923, in the city court, pleaded guilty to a misdemeanor. The parties hereto do not question the power of the city court to suspend sentence in such 1, 2.  cases "upon such terms and conditions as to such parole as such court may in its judgment and discretion deem right and proper, and by its judgment fix and provide." Acts 1919 p. 843, § 2341 Burns 1926, § 2174 Burns' Supp. 1921; § 11013 Burns 1926, § 8843 Burns' Supp. 1921, as amended Acts 1921 p. 404. But, it cannot be said that appellant, by his acquiescence in the election by the court to exercise its discretion and suspend his sentence thereby gave it power for an indefinite time to subject him to the penalty of the judgment. In the case ofPeople v. Kennedy (1885), 58 Mich. 372, 25 N.E. 318, the court aptly said: "The defendant, even after conviction, has some rights that a court is bound to respect, and is entitled to have his liberty as soon as the limit of the law, reasonably administered, will permit."
In the instant case, the fine and costs having been *Page 339 
paid and more than fourteen months having elapsed, the city court assumed to revoke its order suspending the sentence of imprisonment and to enforce its original judgment by sending appellant to the state farm for six months. We hold that the court's jurisdiction to enforce its judgment of imprisonment expired at the end of the six months period, and its assumption of power to act after that time was without authority of law.Sutton v. State (1924), 194 Ind. 479, 143 N.E. 353.
Judgment reversed, and the court below is instructed to overrule the motion of appellee Baird to quash the writ. However, upon the whole record, it is apparent that appellant should be finally discharged and it is so ordered.
The clerk of this court is now directed to at once certify this opinion down.